Order entered September 19, 2017




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-17-00758-CR

                              MARK ANTHONY LEWIS, Appellant

                                                     V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 194th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F17-51348-M

                                               ORDER
        The reporter’s record was due August 8, 2017. By postcard dated August 9, 2017, we

notified court reporter Belinda Baraka that the record was overdue and directed her to file the

reporter’s record within thirty days. To date, the record has not been filed and we have had no

communication from Ms. Baraka.

        We ORDER court reporter Belinda Baraka to file the complete reporter’s record in the

above appeal within FIFTEEN DAYS of the date of this order. Ms. Baraka is cautioned that the

failure to do so will result in the Court taking whatever action it deems appropriate to ensure that

this appeal proceeds in a timely fashion, which may include ordering that she not sit as a court

reporter until the record in this appeal is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Ernest White,

Presiding Judge, 194th Judicial District Court; Belinda Baraka, court reporter, 194th Judicial

District Court; and to counsel for all parties.




                                                  /s/    LANA MYERS
                                                         JUSTICE